Citation Nr: 0609813	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  02-11 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from October 1944 to January 
1946.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  

When the case was before the Board in November 2003 the issue 
of entitlement to service connection for PTSD was remanded 
for additional development of the record.  It was returned to 
the Board in March 2006 for appellate consideration.

The Board notes that, in March 2006, additional evidence 
consisting of VA treatment records was received.  The veteran 
did not waive RO review of such evidence.  However, the Board 
has reviewed these records and determined that they are not 
material to the issue currently before it.  Specifically, the 
Board notes that these records reflect a diagnosis of PTSD, 
and such evidence was before the RO at the time of its most 
recent review of the case.  The question in this case is not 
whether the veteran has a diagnosis of PTSD, but whether a 
verified stressor supports such diagnosis.  As such, the 
Board has determined that the evidence is not pertinent and 
referral for RO review of the evidence is not warranted.  38 
C.F.R. 20.1304(c).


FINDINGS OF FACT

1.  The veteran did not engage in combat.

2.  A stressor supporting the diagnosis of PTSD has not been 
corroborated.




CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West Supp. 2005); 38 C.F.R. §§ 
3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  In the present case, the veteran's 
claim was received in August 1999, before the enactment of 
the VCAA.  

The Court in Pelegrini II also held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

At the outset of the veteran's claim, he was informed of the 
evidence necessary to substantiate it.  A Statement of the 
Case, issued in July 2002, provided notice to the veteran of 
the evidence necessary to support his claim.  A supplemental 
statement of the case dated in January 2006 also provided 
notice to the veteran of the evidence of record regarding his 
claim and why this evidence was insufficient to award the 
benefit sought.

Moreover, letters dated in September 1999, November 1999, 
March 2001, December 2003, and June 2005 also instructed 
veteran regarding the evidence necessary to substantiate the 
claim and requested that he identify evidence supportive of 
the claim.  The September 1999 letter requested a detailed 
description of the stressful in-service incidents that the 
veteran believed had resulted in PTSD.  The December 2003 
letter requested stressor information, including the specific 
events that could be verified.  

Additionally, the Board's November 2003 remand also apprised 
the veteran of the evidence necessary to support his claim.

In sum, VA has complied with the notice requirements of the 
VCAA and the implementing regulations.  

In addition, pertinent treatment records have been obtained, 
and VA has attempted to verify the veteran's identified 
stressors.  The veteran has not identified any additional 
evidence or information which could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

Factual Background

Service records indicate that the veteran was involved in a 
motor vehicle accident in July 1945.  He sustained a fracture 
to his right hand and laceration to his face.

In an October 1999 letter, the veteran's treating 
psychiatrist indicated that the veteran had been referred to 
the PTSD clinic team in September 1999.  He noted that the 
veteran had been with the 522nd Calvary of Engineers, and 
that he served as a reconnaissance point man in Italy.  He 
related the veteran's report that his company lost about 50 
percent of its soldiers.  He noted that the veteran thought 
constantly about his older brother, who was killed during 
World War II.  He indicated that the veteran's symptoms 
appeared to be related to combat trauma.  

An October 1999 VA treatment note indicates that the veteran 
thought often about many of the men in his company who died.  
He reported that he had flashbacks of his ammunition man 
being sliced in half.

In a December 1999 statement, the veteran indicated that he 
had been a passenger in a three-quarter ton truck that 
collided with a semi-trailer and that he had been ejected 
from the truck.  He stated that his social isolation and 
minimal activity began at that time.  He noted that he had 
begun to have reoccurring nightmares of World War II about 
one year previously.  

A VA PTSD Clinical Team intake evaluation report, dated in 
January 2000, indicates that the veteran reported numerous 
symptoms.  He indicated that his problems started while in 
the military and that his symptoms became more apparent after 
he retired in 1985.  He stated that he was the point man with 
a reconnaissance team, that one of the ammo men on the team 
was sliced in half right near him.  He related that he still 
dreamed about the incident.  He stated that half of the men 
in his company were killed.  He indicated that he thought a 
lot about his brother, who was killed in the war.  The 
diagnosis was PTSD.

A VA examination was carried out in March 2000.  The examiner 
noted that the veteran served in Italy.  He indicated that 
contrary to the VA psychiatrist's letter, the veteran did not 
serve in extensive combat.  The veteran reported that his 
only stressor was his involvement in the motor vehicle 
accident.  He also reported that a nurse practitioner at the 
VA hospital had expressed concern over his general behavior 
and told him that he must have PTSD.  The examiner noted that 
the veteran had subsequently been referred for an assessment, 
and that the PTSD clinic had rendered a diagnosis of PTSD.  
The veteran indicated that he often had nightmares about the 
truck crash, and that the nightmares were his main problem.  
The examiner indicated that the only stressor reported was 
the motor vehicle accident.  The veteran did not know the 
names of anyone else involved.  The diagnosis was PTSD.

A September 2000 VA PTSD clinic note indicates that the 
veteran continued to experience nightmares about the motor 
vehicle accident in service.  

In a March 2001 statement, the veteran's representative noted 
that the veteran had served as a point man in a combat 
engineer battalion.  The author noted that on one particular 
day, the veteran encountered nine Germans and two Italians 
who surrendered to him.  He indicated that the veteran was 
allowed to keep a pistol that had been in the possession of 
one of the Germans.  

In a May 2001 letter, the veteran's VA psychiatrist 
reiterated that the veteran's symptoms appeared to be related 
to combat trauma.  

The March 2000 VA examiner reviewed the record and discussed 
his assessment in June 2002.  He pointed out that the veteran 
had repeatedly indicated that he did not have much combat and 
that he did not attribute much stress to his period of 
service other than the motor vehicle accident.  He noted that 
the veteran did not require hospitalization after the 
accident and there was no record of a head injury.  He 
indicated that the veteran was quite adamant that the motor 
vehicle accident was the only stressor he experienced during 
the war.  He concluded that such would be an insufficient 
stressor to cause PTSD.  

In an undated statement, the veteran indicated that he had 
been involved in a motor vehicle accident in Italy and had 
been given medical care.  He maintained that the accident had 
caused PTSD.  

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2005).

After careful consideration of the evidence pertaining to 
this issue, the Board finds that service connection for PTSD 
is not warranted.  In this regard, the evidence supports the 
veteran's report of a motor vehicle accident in which he 
sustained injuries to his hand and face.  However, a key 
element to establishing service connection for PTSD is to 
show a link, established by medical evidence, between current 
symptoms and an in-service stressor.  This element may only 
be established by medical evidence indicating that a stressor 
is sufficient to give rise to PTSD.  In the present case, VA 
outpatient treatment records show that the veteran has been 
diagnosed with PTSD by a VA outpatient clinic.  However, the 
physician who examined the veteran in March 2000 opined in 
June 2002 that the veteran's stated stressor, the motor 
vehicle accident, was an insufficient stressor to support the 
diagnosis of PTSD.   The more probative evidence establishes 
that the stressor verified in the record does not support the 
diagnosis of PTSD.

The Board acknowledges that the veteran's psychiatric 
provider has suggested that his PTSD is related to combat 
trauma.  The veteran has reported that he saw a comrade 
sliced in half, and that at least 50 percent of his unit was 
killed during the war.  However, the veteran's service 
records reflect that he received no decoration or award 
indicative of participation in combat, and there is no other 
corroborating evidence of the veteran's participation in 
combat.  The descriptions of the events are inadequate to 
allow further development.  Furthermore, the veteran has 
reported varying histories regarding whether he was in combat 
and if so the nature of such combat.  As noted by the March 
2000 examiner, the veteran reported that the only stressor 
was the vehicle accident.  Based upon the conflicts in the 
reports and the lack of other corroborative data, the Board 
concludes that the veteran was not in combat.  To the extent 
that a buddy reported that enemy had surrendered to the 
veteran, such does not establish combat and no examiner has 
entered a diagnosis based upon the purported event.  As such, 
the buddy statement is not material. 

Therefore, as set forth above, the veteran's statements are 
not sufficient by themselves to establish that a claimed 
stressor occurred.  The veteran has not provided any credible 
supporting evidence of his experiences that would allow 
verification of any combat stressors.  In this regard the 
Board notes that in Moreau v. Brown, 9 Vet. App. 389 (1996), 
the United States Court of Appeals for Veterans Claims 
(Court) held that the fact that a medical opinion was 
provided relating PTSD to events the veteran described in 
service could not constitute "credible supporting evidence" 
of the existence of the claimed noncombat stressor.  As such, 
the Board must conclude that credible supporting evidence 
that these claimed stressors occurred has not been submitted.  
Thus, this critical element necessary to establish service 
connection for PTSD based on a stressor other than the motor 
vehicle accident is also absent.

Under these circumstances, the Board must conclude that the 
veteran has not met the regulatory requirements for service 
connection for PTSD, and that, on this basis, his claim must 
be denied.  In reaching these conclusions, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


